IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 130PA17

                                Filed 26 October 2018

 JOAN A. MEINCK

              v.
 CITY OF GASTONIA, a North Carolina Municipal Corporation



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, ___ N.C. App. ___, 798 S.E.2d 417 (2017), reversing and

remanding an order granting summary judgment entered on 1 June 2016 by Judge

Lisa Bell in Superior Court, Gaston County. On 8 June 2017, the Supreme Court

allowed plaintiff’s petition for discretionary review of additional issues. Heard in the

Supreme Court on 6 February 2018.


      Law Office of Thomas D. Bumgardner, PLLC, by Thomas D. Bumgardner, for
      plaintiff-appellee/appellant.

      Stott, Hollowell, Palmer & Windham, L.L.P., by Martha Raymond Thompson
      and Aaron C. Low, for defendant-appellant/appellee.

      Martin & Jones, PLLC, by Huntington M. Willis; and Terpening Wilder Law,
      by William R. Terpening, for North Carolina Advocates for Justice, amicus
      curiae.

      Clawson and Staubes, PLLC, by Andrew J. Santaniello; and Kimberly S.
      Hibbard, NCLM General Counsel, and Gregory F. Schwitzgebel III, NCLM
      Associate General Counsel, for North Carolina Association of Defense Attorneys
      and North Carolina League of Municipalities, amici curiae.

      HUDSON, Justice.
                             MEINCK V. CITY OF GASTONIA

                                   Opinion of the Court



      Here we consider whether the trial court erred in granting a motion for

summary judgment in favor of defendant, the City of Gastonia, based upon the

doctrine of governmental immunity.           The Court of Appeals concluded that

governmental immunity did not apply and reversed the trial court’s order granting

summary judgment in favor of defendant. Meinck v. City of Gastonia, ___ N.C. App.

___, 798 S.E.2d 417 (2017).     Because we conclude that defendant is entitled to

governmental immunity, we reverse the decision of the Court of Appeals and remand

this case to that court for further proceedings.

                                     Background

      In 2011 defendant purchased from Gaston County a historic building located

at 212 West Main Avenue in downtown Gastonia. According to an affidavit and

deposition testimony from defendant’s city manager, Edward C. Munn, defendant

had determined that this vacant building was in a “strategic location” for defendant’s

effort to redevelop and revitalize the downtown area, which was rife with vacant and

deteriorating properties. According to Munn, “your downtown is your face. It is how

you project your image to the rest of anyone who wants to do commerce or if you want

to live there.” Defendant’s intent in purchasing the building was to preserve it “but

also to put it into use” and “not [ ] allow it to be vacant and deteriorate.” Defendant

had further determined that, based on other successful examples throughout the

country, one of the “key pieces” necessary for revitalization was “bringing artists into




                                           -2-
                             MEINCK V. CITY OF GASTONIA

                                   Opinion of the Court



the downtown” and into the older buildings with the idea that the downtown area

would thus become more attractive for businesses and people.

      To that end, defendant began leasing the property to “nonprofit arts groups,”

first to the Gaston County Arts Council, Inc. from 2011 to 2013, and then, beginning

in mid-2013, to the Gaston County Art Guild (the Art Guild). As with the nearly

identical first lease agreement, the lease agreement between defendant and the Art

Guild (the lease) provided that the Art Guild was to sublease portions of the building

to individual artists (the subtenants) to use as studios—a cooperative enterprise1

referred to as “Arts on Main.”      Under the lease defendant was responsible for

maintaining the exterior of the premises and also had the right to inspect the property

at any time.2 The lease required the Art Guild to use the property “only for purposes

of an art gallery and artists’ studios and a gift shop” and required the subtenants to

use the property only for creating and selling works of art. The lease fixed the rents

to be paid by subtenants for the studio spaces at a range of $90.00 to $375.00 per

month and provided that all art sales made at the property were subject to a 30%

commission.

      Under the lease defendant received 90% of all rents paid by the subtenants

and 15% of “the gross receipts from all sales or commissions occurring on” the


      1  While one attachment to the lease described Arts on Main as “a cooperative
business,” Munn testified that it was more accurately characterized as “a non-profit
cooperative effort to promote the arts.”
       2 The subtenants’ studio spaces were subject to inspection during normal business

hours.

                                           -3-
                              MEINCK V. CITY OF GASTONIA

                                     Opinion of the Court



property.3 In addition, the lease required the subtenants to provide as consideration

a minimum of fifteen hours per month of volunteer time tending the gallery and gift

shop, and subtenants were expected to provide additional volunteer time necessary

for the operation of Arts on Main as a “viable operation.” In the 2013 fiscal year,

defendant’s revenues received from the rents and sales or commissions amounted to

$21,572.98. Defendant’s expenditures for that year totaled $33,062.01, which netted

a loss of $11,489.03 for 2013. In the 2014 fiscal year, defendant’s revenues from the

rents and sales or commissions totaled $21,935.57 and its expenditures totaled

$40,008.13, netting defendant a loss of $18,072.56. Additionally, Munn testified that

defendant spent money on labor and overhead but did not include those items in its

financial spreadsheet. According to Munn, the city did not seek to make a profit from

the lease with the Art Guild and “there’s no profit in this operation.”

       On 11 December 2013, plaintiff, who was one of the subtenants of the Art

Guild, was leaving the building through a rear exit carrying a stack of large pictures

when she lost her balance on a set of steps and fell. Evidence tended to show that

part of the concrete steps had eroded. Plaintiff suffered a broken hip and other

injuries as a result of her fall, and she “required emergency medical treatment,



       3 The Court of Appeals erroneously stated that the lease “guaranteed Defendant 30%
of the gross sales receipts received for art the Art Guild sold on the premises.” Meinck, ___
N.C. App. at ___, 798 S.E.2d at 420. The lease subjected art sold by subtenants on the
property to a minimum 30% commission, but under the lease defendant only received “an
amount equal to 15% of the gross receipts from all sales or commissions occurring on the
Premises.” Presumably, the Art Guild was entitled to the other portion of commissions.

                                             -4-
                            MEINCK V. CITY OF GASTONIA

                                  Opinion of the Court



surgery, hospitalization, and substantial rehabilitation.”     On 4 February 2015,

plaintiff filed a complaint against defendant alleging that defendant was negligent in

failing to maintain the building’s exit in a reasonably safe condition and failing to

warn of the dangerous and hazardous condition of the exit. Plaintiff’s complaint

alleged that defendant had waived any claim of governmental immunity by

purchasing liability insurance and also that defendant’s tortious conduct occurred

while defendant was engaged in a proprietary function, thereby depriving defendant

of governmental immunity.

      On 12 January 2016, defendant filed a motion for summary judgment asserting

that the city was entitled to governmental immunity, that defendant was not

negligent as a matter of law, and that plaintiff was contributorily negligent as a

matter of law. The trial court determined that defendant’s liability insurance policy

“contained an express non-waiver provision” and therefore, defendant had not waived

any claim of governmental immunity. The trial court further concluded that “the City

leased the property to the Art Guild as part of its governmental function to revitalize

the downtown area, preserve a historical structure, and prevent deterioration of the

downtown area” and accordingly, was “entitled to governmental immunity regarding

Plaintiff’s claims.” On that basis, the trial court granted summary judgment for

defendant. Additionally, the trial court determined that, although the issue was moot

in light of the court’s ruling on immunity, the court would deny defendant’s motion




                                          -5-
                            MEINCK V. CITY OF GASTONIA

                                 Opinion of the Court



for summary judgment based on plaintiff’s contributory negligence.          Plaintiff

appealed this order to the Court of Appeals.

      At the Court of Appeals plaintiff argued that defendant’s ownership and

maintenance of the building leased to the Art Guild as part of defendant’s downtown

revitalization efforts was a proprietary function and not a governmental function;

therefore, defendant was not entitled to governmental immunity.        The Court of

Appeals agreed, noting first that governmental immunity applies only if a

municipality is engaging in a governmental function, as opposed to a proprietary

function. Meinck, ___ N.C. App. at ___, 798 S.E.2d at 421. The court stated that the

“threshold inquiry” in making the distinction between governmental and proprietary

functions is “whether, and to what degree, the legislature has addressed the issue.”

Id. at ___, 798 S.E.2d at 421 (quoting Estate of Williams v. Pasquotank Cty. Parks &

Recreation Dep’t, 366 N.C. 195, 200, 732 S.E.2d 137, 141-42 (2012)). The court

determined that the legislature did not specify in N.C.G.S. § 160A-272, which

authorizes cities to lease property to private parties, whether such activity is

governmental or proprietary. Id. at ___, 798 S.E.2d at 421. Here the Court of Appeals

also recognized that N.C.G.S. § 160A-535 authorizes cities to establish municipal

service districts for the purpose of downtown revitalization projects like the one

engaged in by defendant here but determined that “[n]owhere has the legislature

deemed all downtown revitalization projects undertaken by a city within a service

district to be activities[ ] which are exempt from suit through governmental


                                         -6-
                            MEINCK V. CITY OF GASTONIA

                                  Opinion of the Court



immunity.” Id. at ___, 798 S.E.2d at 421. Addressing the next inquiry, which is

whether an activity “can only be provided by a governmental agency or

instrumentality,” id. at ___, 798 S.E.2d at 421 (quoting Williams, 366 N.C. at 202,

732 S.E.2d at 142), the court determined that “[t]he ownership and maintenance of

property leased to a private entity is not an activity[ ] which is provided only by a

governmental agency or instrumentality,” id. at ___, 798 S.E.2d at 421-22.

      The Court of Appeals then addressed additional factors, including “whether

the service is traditionally a service provided by a governmental entity, whether a

substantial fee is charged for the service provided, and whether that fee does more

than simply cover the operating costs of the service provider.” Id. at ___, 798 S.E.2d

at 422 (quoting Williams, 366 N.C. at 202-03, 732 S.E.2d at 143 (footnotes omitted)).

The court determined that defendant’s activity here is not one “solely and

traditionally provided by a governmental entity.” Id. at ___, 798 S.E.2d at 422.

Further, in reliance on Glenn v. City of Raleigh, 246 N.C. 469, 98 S.E.2d 913 (1957),

the court determined that, although defendant’s revenues from the rents and sales or

commissions did not cover its operating costs and were far exceeded by its

expenditures, the revenues were “substantial” and provided “such a pecuniary

advantage to exclude the application of government immunity as a matter of law,”

id. at ___, 798 S.E.2d at 422 (citing Glenn, 246 N.C. at 476-77, 98 S.E.2d at 918-19).

The court held that “[i]n light of all these factors,” defendant was not entitled to

governmental immunity, id. at ___, 798 S.E.2d at 422, and it thus reversed the trial


                                          -7-
                             MEINCK V. CITY OF GASTONIA

                                   Opinion of the Court



court’s entry of summary judgment in favor of defendant on that basis, id. at ___, 798

S.E.2d at 424. Having reached this conclusion, the court did not address plaintiff’s

argument that defendant’s non-waiver provision in its liability insurance contract did

not effectively preserve defendant’s governmental immunity.

      Additionally, the court addressed the parties’ arguments on negligence and

contributory negligence. Id. at ___, 798 S.E.2d at 422-24. The court determined that

“Plaintiff’s forecast of evidence is sufficient to raise the genuine issues of material

fact of whether Defendant negligently failed to maintain the steps on which Plaintiff

tripped or acted negligently in failing to warn about the condition of the steps.” Id.

at ___, 798 S.E.2d at 423. Moreover, the court determined that “a jury could find

Plaintiff . . . acted reasonably in using the exit with the hazardous steps” because

“[n]o evidence of other means of exiting the building was presented” and “[t]he

carrying of large pictures out of the art gallery is a reasonable, non-negligent use of

the exit.” Id. at ___, 798 S.E.2d at 424. Accordingly, the court concluded that

defendant was not entitled to summary judgment on the issue of plaintiff’s

contributory negligence. Id. at ___, 798 S.E.2d at 424.

      On 20 April 2017, defendant filed a petition for discretionary review seeking

review of the decision of the Court of Appeals that concluded that governmental

immunity did not apply and that plaintiff was not contributorily negligent as a matter

of law. Plaintiff filed a conditional petition for discretionary review on 28 April 2017




                                           -8-
                             MEINCK V. CITY OF GASTONIA

                                   Opinion of the Court



also seeking review of the issue of plaintiff’s contributory negligence. This Court

allowed both petitions on 8 June 2017.

                                       Analysis

      Defendant argues that the Court of Appeals erred in reversing the trial court’s

order granting summary judgment for defendant on the basis of governmental

immunity. We agree.

      Summary judgment “shall be rendered forthwith if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and that any party is

entitled to a judgment as a matter of law.” N.C.G.S. § 1A-1, Rule 56(c) (2017). We

review a trial court’s order denying a motion for summary judgment de novo. E.g.,

Bynum v. Wilson County., 367 N.C. 355, 358, 758 S.E.2d 643, 645 (2014) (citing

Williams, 366 N.C. at 198, 732 S.E.2d at 140). We review decisions of the Court of

Appeals for errors of law. E.g., Irving v. Charlotte-Mecklenburg Bd. of Educ., 368

N.C. 609, 611, 781 S.E.2d 282, 284 (2016) (citing N.C. R. App. P. 16(a)).

      “Under the doctrine of governmental immunity, a county or municipal

corporation ‘is immune from suit for the negligence of its employees in the exercise of

governmental functions absent waiver of immunity.’ ” Williams, 366 N.C. at 198, 732

S.E.2d at 140 (emphasis added) (quoting Evans ex rel. Horton v. Hous. Auth. Of

Raleigh, 359 N.C. 50, 53, 602 S.E.2d 668, 670 (2004)). When, however, a county or

municipality is engaged in a “proprietary function,” governmental immunity does not


                                           -9-
                            MEINCK V. CITY OF GASTONIA

                                  Opinion of the Court



apply. Id. at 199, 732 S.E.2d at 141 (emphasis added) (citing Town of Grimesland v.

City of Washington, 234 N.C. 117, 123, 66 S.E.2d 794, 798 (1951)). As a result, the

determination of “whether an entity is entitled to governmental immunity . . . turns

on whether the alleged tortious conduct of the county or municipality arose from an

activity that was governmental or proprietary in nature.” Id. at 199, 732 S.E.2d at

141.

       In Williams we addressed this distinction between governmental and

proprietary functions, noting that:

                    We have long held that a “governmental” function is
             an activity that is “discretionary, political, legislative, or
             public in nature and performed for the public good in behalf
             of the State rather than for itself.” Britt v. City of
             Wilmington, 236 N.C. 446, 450, 73 S.E.2d 289, 293 (1952).
             A “proprietary” function, on the other hand, is one that is
             “commercial or chiefly for the private advantage of the
             compact community.” Id.[ at 450, 73 S.E.2d at 293]; see
             also Evans, 359 N.C. at 54, 602 S.E.2d at 671 (describing
             the test set forth in Britt as our “one guiding principle”).

                    Our reasoning when distinguishing between
             governmental and proprietary functions has been
             relatively simple, though we have acknowledged the
             difficulties of making the distinction. Evans, 359 N.C. at
             54, 602 S.E.2d at 671 (“The difficulties of applying this
             principle have been noted.” (citations omitted)). “When a
             municipality is acting ‘in behalf of the State’ in promoting
             or protecting the health, safety, security, or general welfare
             of its citizens, it is an agency of the sovereign. When it
             engages in a public enterprise essentially for the benefit of
             the compact community, it is acting within its proprietary
             powers.” Britt, 236 N.C. at 450-51, 73 S.E.2d at 293.




                                         -10-
                             MEINCK V. CITY OF GASTONIA

                                   Opinion of the Court



Id. at 199-200, 732 S.E.2d at 141 (citation omitted). Furthermore, to aid in making

this distinction, we recognized that “[o]ur case law demonstrates that a number of

factors are relevant when ascertaining whether action undertaken by a county or

municipality is governmental or proprietary in nature.” Id. at 200, 732 S.E.2d at 141.

      First, we concluded that “the threshold inquiry . . . is whether, and to what

degree, the legislature has addressed the issue.” Id. at 200, 732 S.E.2d at 141-42; see

id. at 200-01, 732 S.E.2d at 142 (“This is especially so given . . . that any change in

the common law doctrine of governmental immunity is a matter for the legislature.”

(citation omitted)). Recognizing that even the legislature’s designation of a general

activity as a governmental function may not be dispositive on the specific facts of a

case, we stated that “[w]hen the legislature has not directly resolved whether a

specific activity is governmental or proprietary in nature, other factors are relevant.”

Id. at 202, 732 S.E.2d at 142. The first of these additional factors is whether “the

undertaking is one in which only a governmental agency could engage,” in which case

“it is perforce governmental in nature.” Id. at 202, 732 S.E.2d at 142 (citations

omitted). Acknowledging that in more recent years this determination had become

“increasingly difficult” because “many services once thought to be the sole purview of

the public sector have been privatized in full or in part,” we continued, stating that

             when the particular service can be performed both
             privately and publicly, the inquiry involves consideration
             of a number of additional factors, of which no single factor
             is dispositive. Relevant to this inquiry is whether the
             service is traditionally a service provided by a


                                          -11-
                             MEINCK V. CITY OF GASTONIA

                                   Opinion of the Court



             governmental entity, whether a substantial fee is charged
             for the service provided, and whether that fee does more
             than simply cover the operating costs of the service
             provider. We conclude that consideration of these factors
             provides the guidance needed to identify the distinction
             between a governmental and proprietary activity.
             Nevertheless, we note that the distinctions between
             proprietary and governmental functions are fluid and
             courts must be advertent to changes in practice. We
             therefore caution against overreliance on these four
             factors.

Id. at 202-03, 732 S.E.2d at 143 (footnotes omitted). Finally, we emphasized that “the

proper designation of a particular action of a county or municipality is a fact intensive

inquiry” and “may differ from case to case.” Id. at 203, 732 S.E.2d at 143.

      Here it is undisputed that the activity out of which defendant’s alleged tortious

conduct arose was defendant’s leasing of the property at 212 West Main Avenue to

the Art Guild. It is further undisputed that defendant purchased this historic and

vacant property and entered into the lease as part of its efforts at urban

redevelopment and downtown revitalization. With regard to the “threshold inquiry”

under Williams, id. at 200, 732 S.E.2d at 141-42, several statutes are relevant to the

activity in which defendant was engaged.

      First, N.C.G.S. § 160A-272 authorizes a city to lease or rent any property it

owns “but not for longer than 10 years . . . and only if the council determines that the

property will not be needed by the city for the term of the lease.” N.C.G.S. § 160A-

272(a) (2017). This statute requires the lease or rental agreement to be authorized

by a resolution “adopted at a regular council meeting upon 30 days’ public notice.”


                                          -12-
                               MEINCK V. CITY OF GASTONIA

                                      Opinion of the Court



Id. § 160A-272(a1) (2017).4 Nothing in this statute indicates any intent by the

legislature to designate the leasing of property authorized therein as a governmental

or proprietary function.      As a result, we conclude that the legislature has not

addressed whether the leasing by a city of its unused property is generally a

governmental or proprietary function.           Additional statutes, however, are more

specific to the activity engaged in by defendant here.

       In Article 22 of Chapter 160A (the Urban Redevelopment Law), the legislature

addressed the problem of “blighted areas” and authorized municipalities to engage in

“redevelopment projects” in the interest of public health, safety, convenience, and

welfare. N.C.G.S. §§ 160A-500 to -526 (2017). In N.C.G.S. § 160A-501 the legislature

made the following findings:

              (1) That there exist in urban communities in this State
                  blighted areas as defined herein.

              (2) That such areas are economic or social liabilities,
                  inimical and injurious to the public health, safety,
                  morals and welfare of the residents of the State,
                  harmful to the social and economic well-being of the
                  entire communities in which they exist, depreciating
                  values therein, reducing tax revenues, and thereby
                  depreciating further the general community-wide
                  values.

              (3) That the existence of such areas contributes
                  substantially and increasingly to the spread of disease


       4 “No public notice . . . need be given for resolutions authorizing leases or rentals for
terms of one year or less, and the council may delegate to the city manager or some other city
administrative officer authority to lease or rent city property for terms of one year or less.”
N.C.G.S. § 160A-272(b) (2017).

                                             -13-
                            MEINCK V. CITY OF GASTONIA

                                   Opinion of the Court



                 and      crime,    necessitating     excessive      and
                 disproportionate expenditures of public funds for the
                 preservation of the public health and safety, for crime
                 prevention, correction, prosecution, punishment and
                 the treatment of juvenile delinquency and for the
                 maintenance of adequate police, fire and accident
                 protection and other public services and facilities,
                 constitutes an economic and social liability,
                 substantially impairs or arrests the sound growth of
                 communities.

             (4) That the foregoing conditions are beyond remedy or
                 control entirely by regulatory processes in the exercise
                 of the police power and cannot be effectively dealt with
                 by private enterprise under existing law without the
                 additional aids herein granted.

             (5) That the acquisition, preparation, sale, sound
                 replanning, and redevelopment of such areas in
                 accordance with sound and approved plans for their
                 redevelopment will promote the public health, safety,
                 convenience and welfare.

Id. Accordingly, the legislature

             hereby declared [it] to be the policy of the State of North
             Carolina to promote the health, safety, and welfare of the
             inhabitants thereof by the creation of bodies corporate and
             politic to be known as redevelopment commissions, which
             shall exist and operate for the public purposes of acquiring
             and replanning such areas and of holding or disposing of
             them in such manner that they shall become available for
             economically and socially sound redevelopment. Such
             purposes are hereby declared to be public uses for which
             public money may be spent, and private property may be
             acquired by the exercise of the power of eminent domain.

Id. The legislature made additional findings in N.C.G.S. § 160A-502, providing:

             (1) That the cities of North Carolina constitute important
                 assets for the State and its citizens; that the


                                          -14-
               MEINCK V. CITY OF GASTONIA

                      Opinion of the Court



    preservation of the cities and of urban life against
    physical, social, and other hazards is vital to the safety,
    health, and welfare of the citizens of the State, and
    sound urban development in the future is essential to
    the continued economic development of North
    Carolina, and that the creation, existence, and growth
    of substandard areas present substantial hazards to
    the cities of the State, to urban life, and to sound future
    urban development.

(2) That blight exists in commercial and industrial areas
    as well as in residential areas, in the form of
    dilapidated, deteriorated, poorly ventilated, obsolete,
    overcrowded, unsanitary, or unsafe buildings,
    inadequate and unsafe streets, inadequate lots, and
    other conditions detrimental to the sound growth of the
    community; that the presence of such conditions tends
    to depress the value of neighboring properties, to
    impair the tax base of the community, and to inhibit
    private efforts to rehabilitate or improve other
    structures in the area; and that the acquisition,
    preparation,     sale,   sound       replanning    and
    redevelopment of such areas in accordance with sound
    and approved plans will promote the public health,
    safety, convenience and welfare.

(3) That not only is it in the interest of the public health,
    safety, convenience and welfare to eliminate existing
    substandard areas of all types, but it is also in the
    public interest and less costly to the community to
    prevent the creation of new blighted areas or the
    expansion of existing blighted areas; that vigorous
    enforcement of municipal and State building
    standards, sound planning of new community
    facilities, public acquisition of dilapidated, obsolescent
    buildings, and other municipal action can aid in
    preventing the creation of new blighted areas or the
    expansion of existing blighted areas; and that
    rehabilitation, conservation, and reconditioning of
    areas in accordance with sound and approved plans,
    where, in the absence of such action, there is a clear


                             -15-
                                MEINCK V. CITY OF GASTONIA

                                      Opinion of the Court



                    and present danger that the area will become blighted,
                    will protect and promote the public health, safety,
                    convenience and welfare.

Id.5 In accordance with these findings and policies, the legislature authorized the

governing bodies of municipalities to create a separate body to act as a

“redevelopment commission,” N.C.G.S. § 160A-504(a), or to simply “undertake to

exercise such powers, duties, and responsibilities [of a redevelopment commission]

itself,” id. § 160A-505(a).6 These “public and essential governmental powers . . .

include all powers necessary or appropriate to carry out and effectuate the purposes

and provisions of this Article.” Id. § 160A-512. The legislature also enumerated a

nonexhaustive list of grants of authority under this Article:

               (3) To act as agent of the State or federal government or
                   any of its instrumentalities or agencies for the public
                   purposes set out in this Article;

               (4) To prepare or cause to be prepared and recommend
                   redevelopment plans to the governing body of the


      5   Again, the legislature made a declaration of policy, providing that

               it is hereby declared to be the policy of the State of North
               Carolina to protect and promote the health, safety, and welfare
               of the inhabitants of its urban areas by authorizing
               redevelopment commissions to undertake nonresidential
               redevelopment in accord with sound and approved plans and to
               undertake the rehabilitation, conservation, and reconditioning
               of areas where, in the absence of such action, there is a clear and
               present danger that the area will become blighted.

N.C.G.S. § 160A-502.
      6 A municipality may also “designate a housing authority created under the provisions

of Chapter 157 [Housing Authorities and Projects] to exercise the powers, duties, and
responsibilities of a redevelopment commission.” N.C.G.S. § 160A-505(a).

                                              -16-
               MEINCK V. CITY OF GASTONIA

                     Opinion of the Court



    municipality and to undertake and carry out
    “redevelopment projects” within its area of operation;

....

(6) Within its area of operation, to purchase, obtain
    options upon, acquire by gift, grant, devise, eminent
    domain or otherwise, any real or personal property or
    any interest therein, together with any improvements
    thereon, necessary or incidental to a redevelopment
    project, except that eminent domain may only be used
    to take a blighted parcel; to hold, improve, clear or
    prepare for redevelopment any such property, and
    subject to the provisions of G.S. 160A-514, and with the
    approval of the local governing body sell, exchange,
    transfer, assign, subdivide, retain for its own use,
    mortgage, pledge, hypothecate or otherwise encumber
    or dispose of any real or personal property or any
    interest therein, either as an entirety to a single
    “redeveloper” or in parts to several redevelopers;
    provided that the commission finds that the sale or
    other transfer of any such part will not be prejudicial
    to the sale of other parts of the redevelopment area, nor
    in any other way prejudicial to the realization of the
    redevelopment plan approved by the governing body;
    to enter into contracts, either before or after the real
    property that is the subject of the contract is acquired
    by the Commission (although disposition of the
    property is still subject to G.S. 160A-514), with
    “redevelopers” of property containing covenants,
    restrictions, and conditions regarding the use of such
    property for residential, commercial, industrial,
    recreational purposes or for public purposes in
    accordance with the redevelopment plan and such
    other covenants, restrictions and conditions as the
    commission may deem necessary to prevent a
    recurrence of blighted areas or to effectuate the
    purposes of this Article; to make any of the covenants,
    restrictions or conditions of the foregoing contracts
    covenants running with the land, and to provide
    appropriate remedies for any breach of any such


                            -17-
                             MEINCK V. CITY OF GASTONIA

                                   Opinion of the Court



                 covenants or conditions, including the right to
                 terminate such contracts and any interest in the
                 property created pursuant thereto; to borrow money
                 and issue bonds therefor and provide security for
                 bonds; to insure or provide for the insurance of any real
                 or personal property or operations of the commission
                 against any risks or hazards, including the power to
                 pay premiums on any such insurance; and to enter into
                 any contracts necessary to effectuate the purposes of
                 this Article;

             ....

             (11) To make such expenditures as may be necessary to
                  carry out the purposes of this Article; and to make
                  expenditures from funds obtained from the federal
                  government[.]

Id. Plaintiff does not dispute that defendant’s purchase of the vacant property at 212

West Main Avenue and its lease of the property to the Art Guild in order to promote

the arts for the purpose of revitalizing the downtown area is a valid redevelopment

activity under the Urban Redevelopment Law.

      Also relevant to the activity at issue here is Article 23, the “Municipal Service

District Act of 1973” (the Municipal Service District Act), N.C.G.S. §§ 160A-535 to -

544 (2017), which allows cities to establish “service districts in order to finance,

provide, or maintain for the districts one or more of the following services, facilities,

or functions in addition to or to a greater extent than those financed, provided or

maintained for the entire city,” id. § 160A-536(a). These services include “[d]owntown

revitalization projects,” id. § 160A-536(a)(2), which overlap with the activities

authorized by the Urban Redevelopment Law, and are defined as


                                          -18-
                             MEINCK V. CITY OF GASTONIA

                                     Opinion of the Court



             improvements, services, functions, promotions, and
             developmental activities intended to further the public
             health, safety, welfare, convenience, and economic well-
             being of the central city or downtown area. Exercise of the
             authority granted by this Article to undertake downtown
             revitalization projects financed by a service district do not
             prejudice a city’s authority to undertake urban renewal
             projects in the same area.         Examples of downtown
             revitalization projects include by way of illustration but not
             limitation all of the following:

                    ....

                    (7) Sponsoring festivals and markets in the
                        downtown area, promoting business investment
                        in the downtown area, helping to coordinate
                        public and private actions in the downtown area,
                        and developing and issuing publications on the
                        downtown area.

Id. § 160A-536(b). Plaintiff argues in her brief that defendant’s activity here is not a

valid downtown revitalization project because it does not meet any of the “categories

of conduct” defined by the legislature in subsection 160A-536(b). We disagree, and

we conclude there is no genuine issue of material fact with respect to this issue.

Plaintiff neglects to mention that the “categories” enumerated in the statute are mere

examples and are explicitly nonexhaustive. See id. § 160A-536(b) (providing that

“[e]xamples of downtown revitalization projects include by way of illustration but not

limitation all of the following”).     We conclude that the uncontroverted evidence

presented in the trial court establishes that defendant’s activity is a valid “service[ ],

function[ ], promotion[ ], [or] developmental activit[y] intended to further the public

health, safety, welfare, convenience, and economic well-being of the central city or


                                            -19-
                             MEINCK V. CITY OF GASTONIA

                                   Opinion of the Court



downtown area.” Id. We further conclude that defendant’s activity falls under the

example in subdivision (7) in that defendant’s “Arts on Main” project is a cooperative

public and private initiative wherein a market is established to sell and promote the

arts in the downtown area.

      In its analysis of the threshold inquiry, the Court of Appeals below briefly

mentioned the Municipal Service District Act before concluding that “[n]owhere has

the legislature deemed all downtown revitalization projects undertaken by a city

within a service district to be activities[ ] which are exempt from suit through

governmental immunity.” Meinck, ___ N.C. App. at ___, 798 S.E.2d at 421. This

portion of the court’s analysis, which notably omitted any mention of the Urban

Redevelopment Law, tends to suggest that a legislative provision that addresses a

particular activity but does not explicitly provide that such activity is a governmental

function immune from suit has no bearing on a determination of whether the activity

is governmental or proprietary. The inquiry, however, is not merely whether the

legislature has explicitly provided that a specific activity is governmental but rather,

“whether, and to what degree, the legislature has addressed the issue.” Williams, 366

N.C. at 200, 732 S.E.2d at 142 (emphasis added).

      For example, in Williams, while we reserved comment on whether a statute at

issue there was “ultimately determinative in light of the facts at hand” and left that

determination to the trial court upon remand, we did note that the statute at issue

was, at a minimum, “clearly relevant” to whether the defendants’ activity was


                                          -20-
                            MEINCK V. CITY OF GASTONIA

                                  Opinion of the Court



governmental or proprietary. Id. at 201, 732 S.E.2d at 142 (emphases omitted).

Furthermore, in arriving at our conclusion in Williams that the “threshold inquiry”

was the extent to which the legislature had addressed the issue, we discussed as an

example Evans, in which the Court “considered the Housing Authorities Law in

holding that a housing authority was protected by governmental immunity against

allegations of lead paint-based injuries.” Id. at 200, 732 S.E.2d at 141 (internal

citation omitted) (citing Evans, 359 N.C. at 55-56, 602 S.E.2d at 671-72). Notably,

the plaintiff in Evans argued that the defendant was not immune “because the

Housing Authorities Law does not specifically provide for immunity.” Evans, 359

N.C. at 54, 602 S.E.2d at 671 (emphasis added). We rejected that argument, noting

that

            in enacting the Housing Authorities Law at issue, the
            General Assembly provided

                   “that unsanitary or unsafe dwelling
                   accommodations exist in urban and rural
                   areas throughout the State . . .; that these
                   conditions cannot be remedied by the
                   ordinary operation of private enterprise; that
                   the . . . providing of safe and sanitary dwelling
                   accommodations for persons of low income are
                   public uses and purposes for which public
                   money may be spent and private property
                   acquired; . . . and that the necessity for the
                   provisions hereinafter enacted is hereby
                   declared as a matter of legislative
                   determination to be in the public interest.”

            Id. at 55, 602 S.E.2d at 672 (alterations in original) (citing
            N.C.G.S. § 157-2(a) (2003)). We considered the emphasized


                                         -21-
                             MEINCK V. CITY OF GASTONIA

                                   Opinion of the Court



             language a significant “statutory indication that the
             provision of low and moderate income housing is a
             governmental function.” Id.

Williams, 366 N.C. at 200, 732 S.E.2d at 141. Based on this “statutory indication,”

in conjunction with our prior case law interpreting the original Housing Authorities

Law, as well as the principle “that an ‘activity of the municipality which is . . . public

in nature and performed for the public good in behalf of the State . . . comes within

the class of governmental functions,’ ” Evans, 359 N.C. at 55-56, 602 S.E.2d at 671-

72 (alterations in original) (quoting Millar v. Town of Wilson, 222 N.C. 340, 341, 23

S.E.2d 42, 44 (1942)), we determined that the defendant in Evans was entitled to

governmental immunity on the facts of that case, id. at 56, 602 S.E.2d at 672. Thus,

even when the legislature “has not directly resolved whether a specific activity is

governmental or proprietary in nature,” Williams, 366 N.C. at 202, 732 S.E.2d at 142,

a legislative provision addressing the activity may still be relevant—in conjunction

with the other Williams factors—to a determination of whether an activity is

governmental, particularly if the statutory language suggests “a significant ‘statutory

indication’ that the [activity] is a governmental function,” id. at 200, 732 S.E.2d at

141 (quoting Evans, 359 N.C. at 55, 602 S.E.2d at 672).

      In that regard, we note that certain language from the Urban Redevelopment

Law is similar in significant respects to the emphasized language from the Housing

Authorities Law in Evans. Compare N.C.G.S. § 160A-501 (providing that “the public

purposes of acquiring and replanning [blighted] areas and of holding or disposing of


                                          -22-
                              MEINCK V. CITY OF GASTONIA

                                    Opinion of the Court



them in such manner that they shall become available for economically and socially

sound redevelopment . . . . are hereby declared to be public uses for which public

money may be spent” (emphasis added)), with Evans, 359 N.C. at 55, 602 S.E.2d at

672 (“[T]he . . . providing of safe and sanitary dwelling accommodations for persons

of low income are public uses and purposes for which public money may be spent and

private property acquired . . . .” (first ellipsis in original) (quoting N.C.G.S. § 157-2(a)

(2003) (emphasis added))). Moreover, in both enactments the legislature recognized

a serious problem that could not be adequately remedied by private enterprise alone.

Compare N.C.G.S. § 160A-501(4) (providing that “the foregoing conditions are beyond

remedy or control entirely by regulatory processes in the exercise of the police power

and cannot be effectively dealt with by private enterprise under existing law without

the additional aids herein granted”), with Evans, 359 N.C. at 55, 602 S.E.2d at 672

(“[T]hese conditions cannot be remedied by the ordinary operation of private

enterprise . . . .” (quoting N.C.G.S. § 157-2(a))).        Additionally, both the Urban

Redevelopment Law and the Municipal Service District Act establish that downtown

revitalization is—like the provision of low and moderate income housing under the

Housing Authorities Law—in the public interest. Compare N.C.G.S. § 160A-502(3)

(providing that “not only is it in the interest of the public health, safety, convenience

and welfare to eliminate existing substandard areas of all types, but it is also in the

public interest and less costly to the community to prevent the creation of new

blighted areas or the expansion of existing blighted areas”), and id. § 160A-536(b)


                                           -23-
                             MEINCK V. CITY OF GASTONIA

                                   Opinion of the Court



(providing that “ ‘downtown revitalization projects’ are improvements, services,

functions, promotions, and developmental activities intended to further the public

health, safety, welfare, convenience, and economic well-being of the central city or

downtown area”), with Evans, 359 N.C. at 55, 602 S.E.2d at 672 (“[T]he necessity for

the provisions hereinafter enacted is hereby declared as a matter of legislative

determination to be in the public interest.” (quoting N.C.G.S. § 157-2(a))).         We

conclude that these provisions of the Urban Redevelopment Law and the Municipal

Service District Act are statutory indications that an urban redevelopment project

undertaken in accordance with these statutes and for the purpose of “promot[ing] the

health, safety, and welfare of the inhabitants” of the State of North Carolina is a

governmental function. N.C.G.S. § 160A-501; see Williams, 366 N.C. at 200, 732

S.E.2d at 141 (explaining that a municipality is “an agency of the sovereign” and

engaged in a governmental function when it “is acting ‘in behalf of the State’ in

promoting or protecting the health, safety, security, or general welfare of its citizens”

(quoting Britt, 236 N.C. at 450, 73 S.E.2d at 293)).

      Nonetheless, as the Court of Appeals correctly recognized, the legislature has

not deemed all urban redevelopment and downtown revitalization projects

governmental functions that are immune from suit.           Moreover, in Williams we

recognized that even when the legislature has designated a general activity to be “a

governmental function by statute, the question remains whether the specific [activity

at issue], in this case and under these circumstances, is a governmental function.”


                                          -24-
                            MEINCK V. CITY OF GASTONIA

                                  Opinion of the Court



366 N.C. at 201, 732 S.E.2d at 142 (citation omitted). Thus, while the applicable

statutory provisions are “clearly relevant,” we conclude that the legislature has not

“directly resolved” whether defendant’s lease of 212 West Main Avenue to the Art

Guild as part of its downtown revitalization efforts “is governmental or proprietary

in nature,” thus requiring us to examine “other factors [that] are relevant.” Id. at

201-02, 732 S.E.2d at 142 (emphasis omitted).

      The first of these additional factors inquires “if the undertaking is one in which

only a governmental agency could engage,” in which event “it is perforce

governmental in nature.” Id. at 202, 732 S.E.2d at 142 (emphasis omitted). Relevant

to this consideration, although not dispositive, are the legislature’s statements

regarding the “economic or social liabilities” caused by “blighted areas,” specifically

“[t]hat the foregoing conditions are beyond remedy or control entirely by regulatory

processes in the exercise of the police power and cannot be effectively dealt with by

private enterprise under existing law without the additional aids herein granted.”

N.C.G.S. § 160A-501(1), (2), (4) (emphasis added). Assuredly, this legislative finding

does not preclude private entities from engaging in redevelopment projects and

downtown revitalization activities, and a private entity could conceivably engage in

the same activity as defendant did here.        Thus, we cannot conclude that this

legislative pronouncement is dispositive; that is, it does not render defendant’s

leasing of the property to the Art Guild in order to promote the arts for the purpose

of urban redevelopment and downtown revitalization an “undertaking . . . in which


                                         -25-
                            MEINCK V. CITY OF GASTONIA

                                  Opinion of the Court



only a governmental agency could engage.” Williams, 366 N.C. at 202, 732 S.E.2d at

142 (second emphasis added). Nonetheless, we find the legislative determination that

the purposes of urban redevelopment can be accomplished only when governmental

agencies engage in such activities to be a relevant consideration under this factor, as

well as another statutory indication that an activity undertaken for urban

redevelopment and to promote the public interest is governmental in nature.

      Because the particular activity here can be performed both publicly and

privately, we consider “a number of additional factors,” including “whether the

service is traditionally a service provided by a governmental entity, whether a

substantial fee is charged for the service provided, and whether that fee does more

than simply cover the operating costs of the service provider.” Id. at 202-03, 732

S.E.2d at 143 (footnotes omitted). Defendant argues that maintaining a historic and

vacant building and leasing it to a nonprofit art guild is an undertaking that is not

traditionally provided by an entity other than a governmental agency or

instrumentality. Yet, defendant has not pointed to any evidence or authority, nor are

we aware of any, that supports this assertion.

      We have evidence, however, of the fees charged and the costs incurred by

defendant. Here the lease sets rental rates for the Art Guild’s subtenants in a range

of not more than $90.00 to $375.00 per month, of which 90% is paid to defendant.

Furthermore, defendant receives 15% of all sales or commissions under the lease, and

subtenants are required to provide additional consideration in the form of volunteer


                                         -26-
                              MEINCK V. CITY OF GASTONIA

                                     Opinion of the Court



time, with a minimum of fifteen hours per month.               For the 2013 fiscal year,

defendant’s revenues from the rent and sales or commissions amounted to

$21.572.98. Defendant’s expenditures for that year totaled $33,062.01, with the city’s

electric charges alone totaling $26,547.34.           Thus, defendant netted a loss of

$11,489.03 that year. Defendant’s loss for the 2014 fiscal year was even greater, with

defendant’s revenues amounting to $21,935.57 and its expenditures totaling

$40,008.13, netting defendant a loss of $18,072.56. In addition, Munn testified that

defendant spent money on labor and overhead but did not include those items in its

financial spreadsheet. Despite these losses, plaintiff asserts that defendant received

“financial gain” and that defendant’s financial spreadsheet reflects a “budget

surplus,” referring to the fact that defendant spent less than was budgeted for Arts

on Main.     But this “surplus” reflected in the spreadsheet would, if anything,

seemingly support defendant’s position because it demonstrates that defendant had

budgeted for, and prepared to suffer, losses even greater than the considerable loss it

actually incurred. As Munn testified, the city did not seek to make a profit from the

lease with the Art Guild and “there’s no profit in this operation.” We conclude that

the revenues received by defendant under the lease are not “substantial,” particularly

because such revenues were not designed even to “simply cover the operating costs of

the service provider,” nor did they do so in reality.7 Id. at 202-03, 732 S.E.2d at 143.



       In reaching a different conclusion with respect to the revenues received by defendant,
       7

the Court of Appeals relied on Glenn v. City of Raleigh. In Glenn, which considerably

                                            -27-
                               MEINCK V. CITY OF GASTONIA

                                     Opinion of the Court



       Recognizing that the additional factors listed in Williams are not exhaustive,

id. at 203, 732 S.E.2d at 143 (“[T]he distinctions between proprietary and

governmental are fluid . . . . We therefore caution against overreliance on these four

factors.”), we also consider as relevant the particular and decidedly noncommercial

nature of defendant’s undertaking here. Art occupies a unique role in our society and

our state, as evidenced by the legislature’s tasking the Department of Natural and

Cultural Resources in Chapter 143, Article 47 (Promotion of Arts), with various duties

connected with promoting the arts in this state, including “[a]ssist[ing] local

organizations and the community at large with needs, resources and opportunities in

the arts” and “[a]ssist[ing] in bringing the highest obtainable quality in the arts to



predates our decision in Williams, the plaintiff was injured by a rock launched from a lawn
mower being operated at Pullen Park, which was maintained by the defendant. Id. at 470-
71, 98 S.E.2d at 914. It appears that the majority in Glenn, in reviewing the trial court’s
denial of a motion for nonsuit on the basis of governmental immunity, did not consider the
defendant’s evidence of the costs incurred in maintaining the park. Id. at 477, 98 S.E.2d at
919 (“Considering plaintiff’s evidence in the light most favorable to him, and disregarding
defendant’s evidence which tends to establish another and a different state of facts, or which
tends to impeach or contradict his evidence, which we are required to do on the motion for
judgment of nonsuit, it is our opinion that the net revenue of $18,531.14 for the fiscal year 1
July 1952 to 30 June 1953 received by the city of Raleigh from the operation of Pullen Park
for that period, which was used by the city for the capital maintenance of the park area,
building items, paying salaries, buying fuel, etc., (the evidence that the $18,531.14 was spent
in the amusement area only is the defendant’s evidence), was such as to remove it, for the
purposes of the consideration of a motion for judgment of nonsuit, from the category of
incidental income, and to import such a corporate benefit or pecuniary profit or pecuniary
advantage to the city of Raleigh as to exclude the application of governmental immunity.”
(citations omitted)). Whether or not the majority’s decision to limit its review in this manner
was procedurally correct, that is not the situation here, in which the trial court properly
considered both parties’ evidence on the motion for summary judgment—including
defendant’s evidence both of its revenue received and its costs incurred—in order to
determine if there was a genuine issue of material fact.

                                             -28-
                               MEINCK V. CITY OF GASTONIA

                                      Opinion of the Court



the State; promot[ing] the maximum opportunity for the people to experience, enjoy,

and profit from those arts.”         N.C.G.S. § 143-406(2), (5) (2017).8          Defendant’s

undertaking to promote the arts by bringing individual, local artists into the

downtown area furthers these aims, which in turn dovetail with the overall goal of

revitalizing the downtown area.

       Plaintiff does not actually dispute that defendant’s lease with the Art Guild for

the purpose of promoting the arts was an earnest effort at redeveloping and

revitalizing its downtown area or that defendant did not seek or obtain any profit

from this activity. Rather, the thrust of plaintiff’s argument is that case law dictates

that the “lease of government property to third parties” is a proprietary function.

This broad proposition is not supported by plaintiff’s proffered authorities, none of

which are binding on this Court. To the extent plaintiff relies upon this Court’s

decision in Aaser v. City of Charlotte, in which the Court held the activities at issue

were proprietary, that case is easily distinguished. 265 N.C. 494, 144 S.E.2d 610

(1965). There we determined that “the holding of exhibitions and athletic events” at

the defendant’s hockey arena was “to produce revenue and [was] for the private

advantage of the compact community,” and therefore, the defendant was “engaging


       8 The legislature also created the North Carolina Arts Council to assist the
Department in this function, providing that the Council is to, inter alia, “advise the Secretary
[of Natural and Cultural Resources] concerning assistance to local organizations and the
community at large in the area of the arts” and “advise the Secretary in regard to bringing
the highest obtainable quality in the arts to the State and promoting the maximum
opportunity for the people to experience and enjoy those arts.” N.C.G.S. § 143B-87(2), (5)
(2017).

                                             -29-
                            MEINCK V. CITY OF GASTONIA

                                  Opinion of the Court



in a proprietary function when it operates such an arena, or leases it to the promoter

of an athletic event, and when it operates refreshment stands in the corridors of the

building for the sale of drinks and other items to the patrons of such an event.” Id.

at 497, 144 S.E.2d at 613 (citations omitted). Unlike here, the operation and leasing

of the hockey arena was not an effort at revitalizing the defendant’s downtown area,

nor were there any relevant statutes indicating that the defendant’s activity was

governmental in nature, nor was there any discussion of the fees charged and

whether they covered the defendant’s operating costs.        Furthermore, plaintiff’s

proposition would be contrary to our mandate that “the proper designation of a

particular action of a county or municipality is a fact intensive inquiry . . . and may

differ from case to case.” Williams, 366 N.C. at 203, 732 S.E.2d at 143.

      After careful consideration of all the factors set forth in Williams, we conclude

that—in light of the statutory indications that urban redevelopment activities

undertaken to promote the health, safety, and welfare of North Carolina citizens are

governmental functions, and the legislative determination that urban blight “cannot

be effectively dealt with by private enterprise” alone, as well as the uncontroverted

evidence: that defendant’s lease of the historic property to the nonprofit Art Guild in

order to promote the arts in the downtown area was a valid urban redevelopment and

downtown revitalization activity; that defendant did not seek to make a profit; and

that the fees charged by defendant were not substantial and did not cover its

operating costs—defendant’s activity here in leasing the property to the Art Guild so


                                         -30-
                             MEINCK V. CITY OF GASTONIA

                                   Opinion of the Court



as to promote the arts for the purpose of redeveloping and revitalizing the downtown

area was a governmental function. Our decision should not be construed as holding

that every urban redevelopment activity is a governmental function or even that

every lease of historic property to a nonprofit arts group for the purpose of promoting

the arts is a governmental function.             Urban redevelopment and downtown

revitalization activities defy straightforward definition, and such projects could

seemingly cast a wide net encompassing a number of local government endeavors,

many of which may be more commercial in nature or less geared towards remedying

blighted areas and promoting the public interest than defendant’s cooperative

enterprise here with the Art Guild. We again emphasize that “the proper designation

of a particular action of a county or municipality is a fact intensive inquiry . . . and

may differ from case to case.” Id. at 203, 732 S.E.2d at 143; see also id. at 203, 732

S.E.2d at 143 (“[I]t does not follow that a particular activity will be denoted a

governmental function even though previous cases have held the identical activity to

be of such a public necessity that the expenditure of funds in connection with it was

for a public purpose.” (quoting Sides v. Cabarrus Mem’l Hosp., Inc., 287 N.C. 14, 22,

213 S.E.2d 297, 302 (1975) (emphasis omitted))). Because we conclude that the trial

court correctly determined that defendant was engaged in a governmental function,

we reverse the decision of the Court of Appeals. Because the Court of Appeals

determined that defendant was not entitled to governmental immunity, it did not

address whether the trial court correctly ruled that defendant did not waive


                                          -31-
                            MEINCK V. CITY OF GASTONIA

                                  Opinion of the Court



governmental immunity by purchasing liability insurance. We remand this case to

the Court of Appeals to address that issue.

      As a final matter, this Court allowed discretionary review of an issue raised by

both parties—whether the Court of Appeals correctly determined that defendant is

not entitled to summary judgment as a matter of law on the issue of plaintiff’s

contributory negligence. As to this issue, we hold that discretionary review was

improvidently allowed.

      REVERSED           AND     REMANDED;               DISCRETIONARY      REVIEW

IMPROVIDENTLY ALLOWED IN PART.




                                         -32-